DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/17/2022 has been entered.

 Priority
This application was filed on and is a U.S. national Stage application under 35 U.S.C. 371 of International Patent Application No. PCT/CN2018/075916 filed 02/09/2018, which claims the benefit of the priority of People’s Republic of China Patent Application No. CN 201810106009.9 filed 02/02/2018. 
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Status
Claims 1, 3-9, 11-12, 14, 16, 17, 19-21 are being examined on the merits in this office action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Esmat et al. in (Journal of Hepatology 2018 vol. 68: 53–62) in view of Zhaojin et al. (Chin. Med. Biotechnol. February 2017 Vol. 12:1) (cited in IDS – 10/05/2020), Zhong et al. (Bioorganic & Medicinal Chemistry Letters 26 (2016), 4508-4512), and Fierce Bioetech (published Jan 2nd 2017).

Esmat teaches using ravidasvir (RDV) to treat chronic hepatitis C (HCV) (Title). Esmat further teaches that the treatment of HCV involved combination of RDV and sofosbuvir (SOF) (page 54, left column, line 3-6). Esmat further teaches that the patients received 200mg RDV tablets (page 54, right column, “interventions” section, and line 1). Examiner notes that a tablet reads on a pharmaceutical composition. Esmat further discloses that NS3/4A protease inhibitors in combination with SOF or NS5A inhibitors have also proved very effective in treatment of HCV-G4 (page 60, right column, line 12-14).
Esmat does not teach ravidasvir (a NS5A inhibitor) in combination with danoprevir (a NS3/4A protease inhibitors).
Zhaojin discloses that drugs such as NS3/4A protease inhibitors (such as danoprevir (page 3)) and NS5A inhibitors (such as ravidasvir (page 6, last paragraph)) are the main drugs for treatment of HCV and suggests that combination of them is effective in the treatment of HCV (page 1, last paragraph, line 1-10). 
In addition, Zhong teaches ravidasvir as a potent pan-genotypic HCV NS5A inhibitor (title). Zhong further discloses that effective HCV therapies involve oral combinations regimens of compounds including ritonavir (page 4508, right column, and line 1-18). Zhong discloses that the compounds were the corresponding salts as an amorphous form (page 4511 (description of Table 3). Zhong teaches oral combinations such as Zepatier™, a once-daily tablet that combines elbasvir (HCV NS5A inhibitor, 50 mg/tablet) and grazoprevir (HCV NS3/4A protease inhibitor, 100 mg/tablet), was approved for the treatment of patients with HCV.  Zhong further discloses that the all-oral combination regimens demonstrated high cure rates in patients with HCV infection with as short as eight to twelve weeks of treatment (page 4508, left column, line 11-14).
It is therefore clear that oral combinations of NS5A inhibitors and NS3/4A protease inhibitor have been known to be effective in the treatment of HCV.
Furthermore, Fierce Biotech discloses that danoprevir/ravidasvir combination was able to clear HCV in 100% of Chinese patients with genotype 1b HCV, the most prevalent form of the virus in China, affecting nearly two-thirds of the country's 30 million estimated cases (see page 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Esmat and prepare a composition that further comprises ritonavir and danoprevir or their acceptable salts because Zhong teaches that effective HCV therapies involve oral combinations regimens of compounds including ritonavir. One of ordinary skill in the art would therefore have been motivated and would have had a reasonable expectation of success in preparing such a composition for the treatment of HCV because Zhong discloses that an oral composition that comprises a combination of NS5A inhibitors and NS3/4A protease inhibitor was approved and effective in the treatment of HCV and Fierce Biotech discloses that danoprevir/ravidasvir combination was able to clear HCV. Furthermore, with regards to the ratio, one of ordinary skill in the art would be motivated to try a ratio of 1:1 rendering obvious the instant claim 1.
Regarding claims 3-5, Zhong teaches a composition such as Viekira Pak® is composed of co-formulated ombitasvir (HCV NS5A inhibitor, 12.5 mg/tablet), paritaprevir (HCV NS3/4A protease inhibitor, 75 mg/tablet) and ritonavir (CYP3A inhibitor, 50 mg/tablet) (two tablets and once daily) (page 4508, right column, line 1-3). Zhang therefore teaches a composition that comprises an NS5A inhibitor, an NS3/4A protease inhibitor, and ritonavir. It would be obvious for a skilled artisan to similarly prepare a composition that comprises an NS5A inhibitor, such as the instant ravidasvir, a NS3/4A protease inhibitor such as danoprevir, and ritonavir. Zhong further teaches the components of the composition in different tablets which reads on them being separate. The disclosure therefore render obvious the instant claims 3-5.
Regarding claims 11, Esmat teaches that the composition comprising ravidasvir for the treatment of hepatitis C (title and abstract).
Regarding claim 12, Zhong discloses that the compounds were the corresponding salts as an amorphous form (page 4511 (description of Table 3).

Claims 1, 3-9, 11-12, 14, 16-17, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Esmat et al. in (Journal of Hepatology 2018 vol. 68: 53–62) in view of Zhong et al. (Bioorganic & Medicinal Chemistry Letters 26 (2016), 4508-4512), Zhaojin et al. (Chin. Med. Biotechnol. February 2017 Vol. 12:1) (cited in IDS – 10/05/2020), Fierce Bioetech (published Jan 2nd 2017), US 9012427B2 (hereinafter “the ‘427 patent”), Neil Cox (presentation published Dec 26th 2017) and WO 2016141890A1 (hereinafter “the ‘890 publication”).
The teachings of Esmat, Zhong, Zhaojin and Fierce Biotech are disclosed above and incorporated herein by reference.
The disclosures do teach the dose and excipients added.
‘427 teaches pharmaceutical compositions and methods of treatment that comprises PPI-668 (ravidasvir) and Danoprevir (see claims 5-6, 33-34). ‘427 further teaches excipients added to the pharmaceutical composition (col. 28, line 3-7; col. 48, line 10-14).
Cox discloses that combination treatments are being studied and that danoprevir requires ritonavir boosting and discloses combining danoprevir with ravidasvir (see the 7th page of the transcript).
‘890 teaches hepatitis C compounds and further teaches combination therapy with compounds such as ravidasvir and ritonavir (page 33, 4th paragraph, line 1-9). ‘890 further teaches a kit where the kit of parts for the combined administration, wherein the compound disclosed in the present invention and the combination partner can be administered independently at the same time or can be administered separately within a certain time interval (page 23, last paragraph, line 1-2). ‘890 teaches that the compounds for the treatment of hepatitis C formulated in form of a tablet with a coating and comprising carriers such as mannitol (page 34, 3rd paragraph line 1-4 and 5th paragraph, line 11-13). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the disclosed prior art and further  modify the teachings with ‘427 because ‘427 teaches that the composition help in delaying resistant HCV strains (col. 44, line 10-25). One of ordinary skill in the art would be motived and would have had a reasonable expectation of success because Zhong discloses that an oral composition that comprises a combination of NS5A inhibitors and NS3/4A protease inhibitor was approved and effective in the treatment of HCV and ‘427 teaches that the composition was effective in creating a higher barrier to the development of resistant viral strains compared to the barrier when a compound is administered as monotherapy (col. 48, line 50-53).
Regarding claim 2, and 13-14, ‘427 teaches that the composition may be administered at a dose of between 0.01 mg and 3000 mg of each active ingredient, preferably between 1 mg and 700 mg, e.g. 5 to 200 mg (col. 46, line 42-45). Furthermore, ‘427 teaches that the dose can be tailored to achieve a desired effect, but will depend on such factors as weight, diet, concurrent medication and other factors which those skilled in the medical arts will recognize (col. 46, line 22-25). ‘427 further discloses that the dosage may be a single one or a series of two or more given in the course of one or more days, as is needed by the subject (col. 46, line 45-47). Furthermore, Esmat teaches that ravidasvir can be administered at a dose of 200 mg (page 53, “methods” section). If danoprevir is administered at the same dosage, which is encompassed by the dosages of ‘427, the ratio will be 1:1 rendering obvious the instant claims. Furthermore, Cox discloses that danoprevir was boosted with ritonavir (see the 7th page of the transcript), hence it would be obvious to include ritonavir at the same dosage.
Regarding claim 6 and 7, ‘427 further teaches excipients added to the pharmaceutical composition (col. 28, line 3-7; col. 48, line 10-14) and that the composition can be in the form of tablet (col. 29, line 47-51).
Regarding claim 8, 9, and 17, ‘890 teaches hepatitis C compounds and further teaches combination therapy with compounds such as ravidasvir and ritonavir (page 33, 4th paragraph, line 1-9). ‘890 further teaches a kit where the kit of parts for combined administration, wherein the compound disclosed in the present invention and the combination partner can be administered independently at the same time or can be administered separately within a certain time interval (page 23, last paragraph, line 1-2). It would therefore be obvious for a skilled artisan to prepare a kit that comprises ravidasvir and danoprevir as taught by ‘890. Furthermore, ‘427 teaches that the composition may be administered at a dose of between 0.01 mg and 3000 mg of each active ingredient, preferably between 1 mg and 700 mg, e.g. 5 to 200 mg (col. 46, line 42-45) and that the dose can be tailored to achieve a desired effect, but will depend on such factors as weight, diet, concurrent medication and other factors which those skilled in the medical arts will recognize (col. 46, line 22-25).
Regarding claim 16, 890 publication discloses compounds for the treatment of hepatitis C formulated in form of a tablet with a coating and comprising carriers such as mannitol (page 34, 3rd paragraph line 1-4 and 5th paragraph, line 11-13).
Regarding claim 19, ‘890 further teaches a kit where the kit of parts for the combined administration, wherein the compound disclosed in the present invention and the combination partner can be administered independently at the same time or can be administered separately within a certain time interval (page 23, last paragraph, line 1-2). In addition, Zhong teaches that ritonavir (CYP3A inhibitor, 50 mg/tablet) (two tablets and once daily) (page 4508, right col. Line 2-3) which reads on the instant 100mg.
Regarding claims 20 and 21, the instant pharmaceutical composition has been rendered obvious as disclosed above because the disclosures suggest combination treatment that include danoprevir and ravidasvir and further suggest including ritonavir. In addition, ‘427 teaches that the method using combination therapy was used for ameliorating or treating a hepatitis C viral infection (see claims 33-39). In addition, the instant dosages have been rendered obvious by the disclosures as shown above. The disclosures therefore render obvious the instant claims.
Response to Arguments
Applicant's arguments filed 05/17/2022 have been fully considered but they are not persuasive. 
Applicant argues that Esmat does not teach ravidasvir I combination with danoprevir and further that Zhaojin fails to further teach how to form the so-called appropriate combinations. Additionally, the examples of the drugs that can be combined listed above do not involve danoprevir and ravidasvir, which are recited in the current claims of the instant application and that As a result, it is not obvious for a person skilled in the art to select danoprevir and ravidasvir from these drugs to form a combination for inhibiting ravidasvir- resistant variants effectively as the instant application does. In other words, based on the above disclosure, the person of skill in the art would be unable to predict which specific drug combination is effective in the inhibition of ravidasvir-resistant variants, because the interactions between different active drug ingredients are unpredictable when they are combined and administered to a human body, which would result in unpredictable pharmacological effects, including adverse effects. Therefore, there is a need for performing a large number of experiments to verify whether a particular drug combination is useful for the treatment of human patients.
Applicant further argues that Zhong does not teach or suggest a specific combination of danoprevir and ravidasvir claimed by the instant application, but discloses a combination of elbasvir as an HCV NS5A inhibitor, and grazoprevir as an HCV NS3/4A protease inhibitor and that the Fierce article (and a cumulative that reported in the advisory Action) fail to teach that which is missing from the other references, specifically, the ratios claims. Such a ratio was found to provide surprising and unexpected results and is only found in the present invention. 
Applicant further argues that US9012427B2 merely discloses that PPI-668 can be combined with various compounds including danoprevir, but not a specific combination of danoprevir and ravidasvir, or danoprevir, ravidasvir and ritonavir, as claimed by the instant application and that US9012427B2 fails to teach which active compounds can be combined to inhibit ravidasvir-resistant variants effectively. Applicant argues that none of cited prior art reference documents mentions the technical problem to be addressed by the instant application, i.e., how to inhibit ravidasvir-resistant variants effectively.
The arguments above have been fully considered but are unpersuasive because first, applicant is arguing the references individually. The Examiner made the obviousness rejection based on the combined teachings of the all the references cited. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The limitations of the instant claim 1 reciting a composition comprising ravidasvir and danoprevir have been disclosed by prior art as shown by Fierce, ‘427 and Cox. The instant composition is therefore explicitly disclosed or suggested by prior art. With regards to the ratio, one of ordinary skill in the art would be motivated to combine the anti-viral agents in a ratio of 1:1. Furthermore, ‘427 teaches that the composition may be administered at a dose of between 0.01 mg and 3000 mg of each active ingredient, preferably between 1 mg and 700 mg, e.g. 5 to 200 mg (col. 46, line 42-45). Furthermore, ‘427 teaches that the dose can be tailored to achieve a desired effect, but will depend on such factors as weight, diet, concurrent medication and other factors which those skilled in the medical arts will recognize (col. 46, line 22-25). ‘427 further discloses that the dosage may be a single one or a series of two or more given in the course of one or more days, as is needed by the subject (col. 46, line 45-47). Furthermore, Esmat teaches that ravidasvir can be administered at a dose of 200 mg (page 53, “methods” section). If danoprevir is administered at the same dosage, which is encompassed by the dosages of ‘427, the ratio will be 1:1 rendering obvious the instant claims. 
With regards to the resistant variants, ‘427 teaches that the use of two or more compounds having different mechanisms of action can create a higher barrier to the development of resistant viral strains compared to the barrier when a compound is administered as monotherapy (col. 44 line 1-3 and line 12-13; col 49 line 50-53). Furthermore, ‘890 teaches that the compounds of the composition have anti-drug resistance effect and good bioavailability [0009]. There is therefore an expectation that the combination of the two ant-viral agents would inhibit resistant variants as taught by ‘427 and ‘890. The arguments are therefore unpersuasive.
Conclusion
Claims 1, 3-9, 11-12, 14, 16, 17, 19-21 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mercy Sabila whose telephone number is (571)272-2562. The examiner can normally be reached Monday - Friday 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum- Acevedo can be reached on (571)272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MERCY H SABILA/Examiner, Art Unit 1654
/ARADHANA SASAN/Primary Examiner, Art Unit 1615